EXHIBIT 21 LIST OF SUBSIDIARIES (as of December 31, 2010) Subsidiaries of Terra Energy & Resource Technologies, Inc. 1.Terra Insight Services, Inc., a New York corporation, 100% owned 2.Terra Insight Technologies Corporation, a Delaware corporation, 100% owned 3.Terra Services, LLC, formed under the laws of the Russian Federation, 90% owned 4.Terra Tasmania Resources Pty Ltd,, organized under the laws of Australia, 42.7% owned 5.Terra Diversified Drilling, LLC, a Delaware limited liability corporation, 100% owned
